Exhibit 10 (A)

CARPENTER TECHNOLOGY CORPORATION

STOCK-BASED INCENTIVE COMPENSATION PLAN

FOR OFFICERS AND KEY EMPLOYEES

RESTRICTED STOCK UNIT AWARD AGREEMENT

AGREEMENT, dated as of the date set forth below (the “Award Date”) by and
between CARPENTER TECHNOLOGY CORPORATION (the “Company”) and the undersigned
Participant (the “Participant”). Capitalized terms that are not defined in this
Agreement have the same meaning as defined in the CARPENTER TECHNOLOGY
CORPORATION STOCK-BASED INCENTIVE COMPENSATION PLAN FOR OFFICERS AND KEY
EMPLOYEES (the “Plan”), a copy of which is attached. The terms, conditions and
provisions of the Plan are applicable to this Award Agreement and are
incorporated by reference.

1. Grant of Award. Participant has been granted an Award of Restricted Stock
Units under the Plan for Fiscal Year 20    , comprised of an aggregate of the
number of Restricted Stock Units set forth below (collectively, the “Units”).

2. Duration of Restriction Period. The Restriction Period with respect to the
Units will lapse on [check applicable box]:

 

               One Year Performance-Based/Graded Vesting.             , 20    
for 50% of the Units and             , 20     for the remainder of the Units.
               Time-Based/Cliff Vesting.             , 20    .  

3. Conditions of Forfeiture. Subject to the provisions of Section 4 hereof, the
Units are subject to forfeiture by Participant at any time during the applicable
Restriction Period immediately upon termination of Participant’s employment with
the Company. Upon any such forfeiture, all rights of Participant with respect to
the forfeited Units shall terminate and Participant shall have no further
interest of any kind therein.

4. Lapse of Restrictions on Death, Disability or Retirement. Notwithstanding any
provision hereof to the contrary, in the event of termination of Participant’s
employment prior to vesting by reason of (i) death, (ii) Disability, or
(iii) Retirement, the Units will not be forfeited and the Participant shall
become vested with respect to the Units on the same date as such death,
Disability or Retirement.

5. Time and Form of Payment. Payment of Units shall be made as soon as
practicable but not later than 30 days following the close of the Restriction
Period or, if earlier, within 30 days following the earlier of the Participant’s
death, Disability, or Retirement that constitutes a “Separation from Service”
within the meaning of Code Section 409A. Payment shall be in the form of Common
Stock, which has an aggregate Fair Market Value equal to the Fair Market Value
of the Units at the close of the Restriction Period or earlier vesting date, as
applicable. Notwithstanding anything herein to the contrary, if the
Participant’s Award is subject to the application of Code Section 409A and if
the Participant is a “Specified Employee” within the meaning of Code Section
409A and the Treasury regulations and other guidance thereunder, the Participant
may not receive payment with respect to any Units earlier than 6 months
following the Participant’s separation from service, except that in the event of
the Participant’s earlier death, such Units shall be paid within 30 days after
the Company receives notice of the Participant’s death.



--------------------------------------------------------------------------------

6. Voting Rights. The Participant will not have the right to vote with respect
to the Units prior to payment of Common Stock in satisfaction of the Units.

7. Dividend Equivalencies. The Company will pay, with respect to dividends paid
on Common Stock prior to payment of Common Stock in satisfaction of the Units,
an amount equivalent to the dividend that would have been paid on the Common
Stock subject to the Units. The dividend equivalencies provided hereunder shall
be paid within 30 days following the date the dividend was paid to the holders
of the Company’s Common Stock and shall be in the form of (a) cash or
(b) additional Units, which shall be subject to the provisions of this Award
Agreement and added to the number of Units awarded hereunder. Notwithstanding
the preceding, a dividend equivalent shall be forfeited if the Participant
terminates employment with the Company for any reason prior to the payment date
of the dividend equivalent.

8. Change in Control. Upon the occurrence of a Change in Control, any remaining
conditions on forfeiture with respect to the Units shall immediately lapse
pursuant to Section 8 of the Plan.

9. Tax Withholding. Participant authorizes the Company to deduct, to the extent
required by statute or regulation, from payments of any kind due to Participant
or anyone claiming through Participant, the aggregate amount of any federal,
state, local or other taxes required to be withheld in respect of any present or
future Award under the Plan. Participant acknowledges and agrees that FICA
(Social Security and Medicare) taxes shall become due immediately upon the
Participant’s attainment of Retirement-eligibility during the Restriction
Period, regardless of whether Participant actually incurs Retirement.

10. Non-competition Covenant. This Section 10 shall be and become effective upon
the Participant’s termination of Company employment or otherwise at the
Committee’s (as defined in the Plan) discretion.

Participant’s Promises. Participant shall not for a period of eighteen
(18) months after termination of Company employment, either himself or together
with other persons, directly or indirectly, (i) own, manage, operate, join,
control or participate in the ownership, management, operation or control of or
become the employee of any business engaged in the research, development,
manufacture, sale, marketing or distribution of stainless steel, titanium,
specialty alloys, or metal fabricated parts or components similar to or
competitive with those manufactured by the Company as of the date the
Participant’s Company employment ends; (ii) offer services to any business that
is or has been at any time during a period of three (3) years prior to the
Participant’s termination of Company employment a customer, vendor or contractor
of the Company; or (iii) solicit any employee of the Company to terminate his or
her employment with the Company for purposes of hiring such employee or hire any
person who is an employee of the Company.

 

2



--------------------------------------------------------------------------------

Remedies. Participant acknowledges and agrees that in the event that Participant
breaches any of the covenants in this Section 10, the Company will suffer
immediate and irreparable harm and injury for which the Company will have no
adequate remedy at law. Accordingly, in the event that Participant breaches any
of the covenants in Section 10, the Company shall be absolutely entitled to
obtain equitable relief, including without limitation temporary restraining
orders, preliminary injunctions, permanent injunctions, and specific
performance. The foregoing remedies and relief shall be cumulative and in
addition to any other remedies available to the Company. In addition to the
other remedies in this Section to which the Company may be entitled, the Company
shall receive attorneys’ fees and any other expenses incident to its maintenance
of any action to enforce its rights under this Agreement.

11. Severability. The covenants in this Agreement are severable, and if any
covenant or portion thereof is held to be invalid or unenforceable for any
reason, such covenant or portion thereof shall be modified to the extent
necessary to cure such invalidity or unenforceability and all other covenants
and provisions shall remain valid and enforceable.

12. Notices to Participant. Any notices or deliveries to Participant hereunder
or under the Plan shall be directed to Participant at the address reflected for
Participant on the Company’s payroll records or at such other address as
Participant may designate in writing to the Company.

13. Binding Effect. Subject to the terms of the Plan, this Agreement shall be
binding upon and inure to the benefit of the Company and its assigns, and
Participant, his heirs and personal representatives.

IN WITNESS WHEREOF, the parties have executed this Agreement in two
counterparts, to be effective as of the Award Date.

 

CARPENTER TECHNOLOGY CORPORATION By:  

 

Name:  

 

Title:  

 

PARTICIPANT By:  

 

Name:  

 

 

Number of Award Units:  

 

 

Award Date:  

 

 

3